Citation Nr: 1423972	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-47 124A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Entitlement to a disability rating greater than 40 percent for a lumbar strain, to include the propriety of the reduction from 40 percent to 10 percent, effective November 1, 2010.

2.  Entitlement to a rating in excess of 10 percent for a lumbar strain from November 1, 2010 through May 7, 2011. 

3.  Entitlement to an increased rating for a lumbar strain from May 8, 2011.
 
4.  Entitlement to a total disability rating for compensation purposes due to individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
N. Holtz, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from August 1980 to August 1983.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
The Veteran initially filed for an increased rating for his lumbar spine condition in November 2009, at which time his disability had been rated at 40 percent.  Thereafter, the RO reduced the rating to 10 percent, effective November 1, 2010.  In this appeal, the Veteran disputes the reduction, and seeks a higher rating.
 
The Veteran testified at an October 2011 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.
 
The record raises the issue of entitlement to service connection and separate evaluations for bilateral lower extremity radiculopathy to include secondary to a lumbar strain.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issues of entitlement of entitlement to a rating in excess of 10 percent for a lumbar strain from May 8, 2011, and entitlement to a total disability rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  For the period of November 23, 2009, through October 31, 2010, the Veteran's lumbar spine disability was not manifested by ankylosis, and was not productive of incapacitating episodes lasting more than six weeks in any 12-month period.  
 
2.  In April 2010, the RO notified the Veteran of a proposed rating decision to reduce the evaluation for his lumbar strain from 40 to 10 percent disabling.
 
3.  In an August 2010 rating decision, the RO effectuated the proposed rating reduction; at the time of the reduction, the Veteran's 40 percent disability evaluation had been in effect since September 12, 2008, a period of less than five years.
 
4.  The preponderance of the evidence of record indicates that the Veteran's lumbar spine disability had demonstrated improvement at the time of the reduction.
 
5.  For the period of November 1, 2010 through January 12, 2011, the Veteran's lumbar strain was not manifested by thoracolumbar forward flexion less than 61 degrees; or, by a combined range of thoracolumbar motion not less than 121 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

6.  Since January 13, 2011, the Veteran's lumbar strain has not been manifested by forward thoracolumbar flexion to 30 degrees or less, ankylosis, or incapacitating episodes.  

CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 40 percent for a lumbar strain were not met for the period from November 23, 2009 through October 31, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).
 
2.  The reduction of the rating to 10 percent effective November 1, 2010 for the Veteran's lumbar strain was proper.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.105, 3.344, 4.1-4.10, 4.71a, Diagnostic Codes 5235-5243 (2013).
 
3.  The criteria for a rating in excess of 10 percent for a lumbar strain were not met for the period from November 1, 2010 through January 12, 2011.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.
 
4.  Since January 13, 2011, the criteria for a 20 percent rating, but no higher, for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA's Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
 
In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in November 2009.
 
VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  No further assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).
 
The Veteran testified at an October 2011 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his increased rating claim, as well as the issue of the propriety of the reduction, and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  
 
Disability Ratings
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
 
Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Reductions in ratings are warranted where reexaminations disclose improvement in symptomatology, subject to certain limitations.  38 C.F.R. § 3.344.  
 
The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires thoracolumbar forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, General Rating Formula.
 
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 4.  

Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note 5.
 
Where a spine disability is manifested by an intervertebral disc syndrome, the disc disease may be rated based on limitation of motion, as delineated above, or based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 20 percent rating under the general formula requires incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the preceding 12 months.  A 40 percent rating requires incapacitating episodes of a duration at least four weeks, but less than six weeks, over the prior year.  A 60 percent requires incapacitating episodes of six weeks or more over the preceding 12 months.  Id.  

VA defines an "incapacitating episode" to be "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. at Note (1). 
 
Prior to November 1, 2010
 
In November 2009, the Veteran filed a claim of entitlement to a rating in excess of 40 percent.  At that time, September 2008 x-rays showed mild osteo-degenerative disease, and minimal dextroscoliosis.  A September 2008 examination demonstrated pain radiating into his legs, and forward flexion of the lumbar spine, with pain, to 30 degrees.  His range of motion was not additionally limited following repetitive use.  He had not had any prescribed bed rest in the prior year related to his diagnosis.
 
The Veteran underwent a VA examination in December 2009.  The Veteran reported having back pain every day, but without radiating pain to the lower extremities.  He indicated that his ability to walk was affected.  Over the previous 12 months, he had experienced one incapacitating episode for which he had been prescribed bed rest.  The Veteran reported current unemployment, primarily due to a foot condition.  Physical examination revealed lumbar flexion to 80 degrees, with pain throughout the range of motion, not additionally limited following repetitive use.  There was no spasm on examination, but there was diffuse tenderness to palpitation.  Straight leg raising studies were negative bilaterally, and his gait was normal.  The examiner noted the results of the September 2008 x-rays, and diagnosed the Veteran with degenerative joint disease and scoliosis of the lumbar spine.  
 
The Veteran did not meet the criteria for a rating in excess of 40 percent prior to November 1, 2010.  At no time did the evidence demonstrate that he had ankylosis of the spine, a requirement under the General Rating Formula for a rating of 50 percent or higher.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Additionally, although his December 2009 examination report indicated one incapacitating episode, there is no suggestion that his one episode lasted longer than six weeks, as would be required for a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
 
Propriety of the Reduction, Effective November 1, 2010
 
As noted above, reductions in ratings are warranted where reexaminations disclose improvement in symptomatology.  38 C.F.R. § 3.344.  Although specific requirements are required in situations where the disability rating had been in place for five years or more, see 38 C.F.R. § 3.344(c), the Veteran's 40 percent rating was only in place from September 12, 2008 through October 31, 2010, a period of slightly more than two years.  
 
Further, the requirements of 38 C.F.R. § 3.344(a) were met in this case.  Specifically, the Veteran's December 2009 examination was full and complete, and was at least as full and complete as the September 2008 examination upon which the 40 percent rating was based.  Further, the Veteran testified at his videoconference hearing that the December 2009 examination was an accurate depiction of his spine disability.  
 
The December 2009 examination report showed that the Veteran's disability had improved.  His forward flexion of the spine was limited only to 80 degrees (having been limited to 30 degrees in September 2008); extension to 10 degrees; lateral flexion to 28 degrees, bilaterally; and rotation to 50 degrees, bilaterally.  The Veteran no longer met the criteria for a 40 percent rating, based on the improvement in the range of thoracolumbar motion.  Applying the rating criteria for intervertebral disc syndrome to the December 2009 findings also fails to demonstrate a continued disability at the 40 percent level.  The Veteran had one incapacitating episode for which he was prescribed bed rest, but there is no suggestion in the medical record or by the Veteran, that he experienced at least four weeks of incapacitating episodes over the preceding year.  
 
As the examination report demonstrated improvement, the reduction in rating was proper.  38 C.F.R. § 3.344(c).  The Board notes, for purposes of completeness, that the improvement was sustained.  While such evidence could not have been before the RO at the time of the reduction, findings from December 2010, and January and May 2011, continued to show improved spine range of motion.  38 C.F.R. § 3.344(a).  
 
In reaching this decision the Board acknowledges that a September 2008 x-ray noted evidence of lumbar scoliosis.  Scoliosis is "an appreciable lateral deviation in the normally straight vertical line of the spine."  Dorland's Illustrated Medical Dictionary 1681 (32nd ed. 2012).  While scoliosis may be congenital, it can also be caused or aggravated by certain diseases or events.  For example, scoliosis can be caused or aggravated by, among other things, the development of hip disease, improper posture, muscle paralysis, and rheumatism of the dorsal muscles.  Id.  In this case, however, the Veteran is neither service connected for scoliosis nor is there any medical evidence showing that the service connected lumbar strain caused or aggravated scoliosis.  As such, the September 2008 x-ray finding does not provide a basis for an increased rating at any time during the appellate term.  

November 1, 2010 through January 12, 2011

For the period from November 1, 2010, through January 12, 2011, the Veteran's spine disability did not warrant an evaluation in excess of 10 percent.  In this regard, the Veteran underwent physical therapy for his spine disability in December 2010.  He reported localized low back pain with associated numbness and a sharp shooting pain at the buttocks.  Significantly, physical examination revealed a full range of lumbar motion.  Neurological testing, including straight leg raise testing, was negative.  Given the finding of a full range of motion, and given the absence of competent evidence to the contrary, the Board finds that entitlement to an evaluation in excess of 10 percent must be denied.  


Since January 13, 2011
 
The evidence for this term is significant in that on January 13, 2011, a rehabilitation note indicated 60 degrees of flexion of the spine, without paresthesias to the lower extremities.  Straight leg raise tests were "not significant."  
 
The Veteran underwent an additional spinal examination on May 7, 2011.  He complained of constant, 8/10 lumbosacral pain, aggravated by bending, lifting, and weather changes.  His complained that back pain radiated down both legs to his knees, and he used a cane.  (As noted above, the issue of entitlement to service connection for lower extremity radiculopathy is referred to the RO.)  The Veteran asserted that he had quit his job two years prior due to back pain.  The Veteran denied physician-prescribed bed rest over the previous year.  Physical examination demonstrated thoracolumbar flexion to 80 degrees.
 
While the Board acknowledges the fact that physical examination in May 2011 showed flexion to 80 degrees, which would support no more than a 10 percent rating, in light of the January 13, 2011 findings of flexion limited to 60 degrees, the appellant's need to use an assistive device to walk, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2013), the Board will resolve reasonable doubt in the appellant's favor and assign a 20 percent rating effective January 13, 2011.  At no time during this period, however, did the Veteran's spine disability meet the criteria for a higher, 40 percent rating.  Forward thoracolumbar flexion was not limited to 30 degrees or less, and he was not diagnosed with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Additionally, the evidence did not suggest that the Veteran had experienced four or more weeks of incapacitating episodes requiring bed rest.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
 
Extraschedular
 
The Board considered whether the Veteran's spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted, for any period of time adjudicated herein.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's spine disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran required periods of hospitalization during this term.    To the extent that his spine disability has interfered with his employment, the issue of entitlement to a total disability rating due to individual unemployability is remanded for further consideration.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.
 
 
ORDER
 
Entitlement to a rating in excess of 40 percent for a lumbar strain for the period of November 23, 2009 through October 31, 2010, is denied.
 
Entitlement to the restoration of a 40 percent rating for a lumbar strain is denied.
 
Entitlement to a rating in excess of 10 percent from November 1, 2010 through January 12, 2011 is denied.

Entitlement to a 20 percent rating effective January 13, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits. 
 
 
REMAND
 
The Veteran testified at his October 2011 videoconference hearing that his spine disability had worsened since his May 2011 examination, and that he had experienced a reduced range of motion.  Under such circumstances, a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).
 
The Board also notes that an inferred claim for a total disability rating based on individual unemployability has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran indicated that he has been out of work throughout the time since his increased rating claim.  Although the Veteran does not currently meet the criteria for individual unemployability on a schedular basis, 38 C.F.R. § 4.16(a) (2013), he has two avenues to obtain such a rating.  First, this appeal could increase his service-connected disability level to 70 percent, thus meeting the schedular criteria.  Id.  Due to that possibility, the spine disability rating and the issue of entitlement to a total disability rating due to individual unemployability are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The second potential avenue for individual unemployability is on an extraschedular basis.  38 C.F.R. § 4.16(b).  
 
While on remand, current treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c).
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
2.  Thereafter, afford the Veteran an appropriate VA examination.  The examiner is to be provided access to the appellant's claims folder, Virtual VA file  and VBMS file.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating lumbar spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  Ranges of motion and other functional impairment must be clearly set out, to include the starting point of pain on motion and whether there is further limitation as a result of repetitive motion or the presence of pain.  The examiner must address how the appellant's lumbar strain impacts his ability to work.
 
3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented consideration of Virtual VA and VBMS files.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  
 
4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  Indicate whether any notice that was sent was returned as undeliverable.
 
5.  Then, after fulfilling any duty to notify and assist the appellant, adjudicate the claim of entitlement to service connection for lower extremity radiculopathy to include secondary to a lumbar strain.  The Veteran is advised that the Board may not exercise appellate jurisdiction of any denial of this claim without a timely perfected appeal.

6.  Thereafter, readjudicate the issue of entitlement to an increased rating for a lumbar spine disability for the period beginning May 8, 2011, and adjudicate the issue of entitlement to a total disability rating based on individual unemployability, to include any development that might be needed for full and fair adjudication.  If the Veteran remains below the schedular threshold described in 38 C.F.R. § 4.16(a), adjudication of the individual unemployability issue must include consideration of whether referral to the Director for extraschedular consideration is warranted.  
 
7.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the appellant and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


